Citation Nr: 0311150	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
ruptured eardrums.

2.  Entitlement to service connection for residuals of frozen 
feet.

3.  Entitlement to service connection for ulcer disease.

4.  Entitlement to service connection for a bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1955 to December 1956.

In February 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, denied the veteran's 
claims for service connection for residuals of ruptured 
eardrums, residuals of frozen feet, and ulcer disease.  He 
subsequently filed additional claims for service connection 
for a bilateral hearing loss, tinnitus, and PTSD, which were 
denied by the RO in November 1995.  He appealed all of the 
claims to the Board of Veterans' Appeals (Board).  The Board 
remanded the claims to the RO in January 1997 for further 
development and consideration.  After continuing to deny the 
claims, the RO returned the case to the Board.


REMAND

In September 1996, the veteran testified at a hearing before 
a Veterans Law Judge who no longer works at the Board.  

In March 2003, VA sent the veteran a letter advising him that 
although VA has a complete transcript of the September 1996 
hearing, and can make a decision based on the appellate 
record as it is, he has the right to another hearing before 
the Veterans Law Judge who will decide his case.  Pursuant to 
instructions on the letter, the veteran returned a form 
indicating that he wanted to attend a hearing before a member 
of the Board at the RO.   

Inasmuch as Travel Board hearings are scheduled by the RO, 
the case must be remanded for this purpose.  In light of the 
foregoing, the case is remanded to the RO for the following:

The veteran should be scheduled for a 
hearing before a traveling Member of the 
Board at the Waco, Texas, RO.

Thereafter, the case should be processed in accordance with 
established appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


